Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/21 has been entered.
Claims 11-20 and 106-115 are pending.  Claims 109-111 and 113-115 are withdrawn. 
Applicant’s election of the species of a graft including at least one sheet and the bioactives of FGF-2, TGF-beta, and VEGF in the reply filed on 12/30/19 is acknowledged.
Claims 11-20, 106-108 and 112 are under consideration to the extent that the product comprises the species elected.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 6,206,931; cited in IDS) in view of Voytik-Harbin et al ("Identification of Extractable Growth Factors From Small Intestine Submucosa," J Cell. Biochem. 67:478-491, 1997; cited in IDS) and Berger et al. (Berger and Dodrill “Achieving Efficacy and Sterility in Flexible Packaging” Sterilization 8/1/2001 < https://www.mddionline.com/ achieving-efficacy-and-sterility-flexible-packaging> accessed 3/19/20). 
Cook discloses a collagen graft product which is removed from a submucosal tissue source abstract; (column 2, lines 23-28). Cook teaches that the collagen graft matrix contains 
Cook does not teach that FGF-2 is extractable at a level of at least 50 ng per gram dry weight, or that the matrix is provided in a package, which has been sterilized as recited in Claim 108.  This is made up for by the teachings of Voytik-Harbin and Berger et al. 
Voytik-Harbin discloses that FGF-2 is an extractable component of SIS (small intestinal submucosa) (page 482, middle), which consists primarily of an extracellular matrix (ECM) material (page 478, right column). Voytik-Harbin discloses the dry weight yields and total protein yields (2 to 4 mg/g powder) of the 4 extracts were not significantly different (page 482, right column, top paragraph). Voytik-Harbin discloses that the protein content of the extracts typically represented 50-70% of the extract dry weight (page 482, right column, top paragraph) and that FGF-2 was present and accounted for more than 60% of the GF activity (page 482, right column, bottom paragraph). From the results obtained by Voytik-Harbin, it appears that FGF-2 would be present at about 400ug per gm dry powder. Thus Voytik-Harbin shows that the 
Berger et al. teach that packaging plays an important role in the medical industry (e.g. page 1).  Berger et al. teach that sterilization methods must be selected carefully to match with the packaging and end-use (e.g. page 2, “Sterilization Methods”). Berger et al. teach that methods for sterilizing packaged medical products include ethylene oxide sterilization, radiation, and gas plasma (e.g. pages 4-6). 
Regarding Claims 11, 15-20, it would have been obvious to one of ordinary skill to include the packaging and sterilization methods of Berger et al. with the graft product of Cook et al. comprising the amount of FGF-2 as disclosed by Voytik-Harbin.  Cook et al. teach that the product is to be implanted in a patient, but do not teach explicitly that the graft is provided in a package (e.g. abstract). However, it would have been obvious to one of ordinary skill in the art to include a package in order to maintain the graft and transport it prior to being implanted, as suggested by Cook.  Further, Berger et al. teach the selection of packaging and sterilization methods are optimized for a given product.  In addition, while Cook is silent as to the amount of FGF-2 present, Voytik-Harbin shows that the extractable native FGF-2 would be present at least 50 ng per gram dry weight, and that such an amount is an inherent characteristic of the material, depending upon the extraction method used.

Claims 12-14, 106-108, and 112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook et al. (US 6,206,931; cited in IDS), Voytik-Harbin et al ("Identification of Extractable Growth Factors From Small Intestine Submucosa," J Cell. Biochem. 67: 478-491, 1997; cited in IDS) and Berger et al. (Berger and Dodrill “Achieving Efficacy and Sterility in Flexible Packaging” Sterilization 8/1/2001 < https://www.mddionline.com/ achieving-efficacy-and-sterility-flexible-packaging> accessed 3/19/20) as applied to claim 11 and 15-20 above, and further in view of Hodde et al. (J. P. Hodde, R. D. Record, H. A. Liang & S. F. Badylak (2001) Vascular Endothelial Growth Factor in Porcine-Derived Extracellular Matrix, Endothelium, 8:1, 11-24). 
Regarding Claims 11 and 15-20 the teachings of Cook, Voytik-Harbin, and Berger are described supra. Cook teach that the matrix may be derived from porcine small intestinal submucosa (e.g. column 5, line 37 to column 6, line 10; Example 2). Voytik-Harbin teach that porcine small intestinal submucosa contains TGF-beta (e.g. abstract). However, neither teach that the extracellular matrix comprises VEGF.  This is made up for by the teachings of Hodde et al. 
Hodde et al. teach that extracellular matrix derived from the submucosa of porcine small intestine comprises VEGF (e.g. abstract).  Hodde et al. teach that the SIS ECM contains as much as 0.77 ng VEGF /g SIS (e.g. abstract). 
Regarding Claims 12-14 and 106-108, while Cook is silent as to presence of VEGF, Hodde shows that VEGF is present in extracellular matrix (ECM) derived from the submucosa of the porcine small intestine, and that such an amount is an inherent characteristic of the material. 
Regarding Claim 112, the limitation “wherein the graft construct has been sterilized while enclosed in the medical package by exposure to ethylene oxide gas, with said exposure effective to sterilize the graft construct while reducing the level of extractable, bioactive FGF-2 in the extracellular matrix material to less than 40% of a starting level of extractable, bioactive FGF-2 present in the extracellular matrix material at the start of said exposure” this is a product-by process limitation.  “[E]ven though product-by-process claims are limited by and defined by .  

Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 5 that Voytik-Harbin does not teach the limitation, “and having extractable, bioactive Fibroblast Growth Factor-2 (FGF-2) at a level of at least about 50 ng/g dry weight” as alleged by the Examiner.  Applicant argues that the 50-70% dry weight number is expressed for "proteins" and not all of these proteins would be growth factors, and FGF-2 is said to account for 60% of the growth factor activity, but such activity is not an expression of percentage by weight, and lastly that the expressed growth factor activity is given only in regard to a single thymidine incorporation assay and not all growth factors would necessarily show activity in this assay.  This is not found persuasive. Voytik-Harbin discloses that FGF-2 was present and that 60% of the growth factor activity is attributable to FGF-2 (page 482, column 2, last paragraph) (as determined from dose-dependent neutralization of GF activity by a polyclonal anti FGF antibody) and not other growth factors. From the results obtained by Voytik-Harbin, it appears that FGF-2 would be present at about 400ug per gm dry powder. Thus 
Applicant further argues on page 7 that the features of claim 112 were not given patentable weight.  This is not found persuasive.  As described supra, Berger et al. teach sterilization by ethylene oxide.  In the instant case the product of claim 112 does not appear to 


Conclusion
No Claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619